Citation Nr: 1818562	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral tinnitus is etiologically related to his active military service.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for bilateral tinnitus.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service Connection for Tinnitus

The Veteran's post-service medical records establish that he has a current diagnosis of bilateral tinnitus.  Moreover, the Veteran is competent to state that he now has tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Consequently, there is competent evidence of this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already mentioned, the second element of direct service connection requires medical evidence or, in certain circumstances, lay evidence or testimony of an in-service incurrence or aggravation of a relevant injury or disease.  In this instance, VA has conceded that the Veteran was repeatedly exposed to cannon fire, grenades, as well as small and large arms fire due to his military occupation during service in Artillery.  Thus, the Board finds that his account of his exposure to excessively loud noise and consequent injury (acoustic trauma) during service is credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Consequently, the remaining question therefore is whether his currently diagnosed bilateral tinnitus is related or attributable to his service, especially to that demonstrated acoustic trauma.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's STRs show that his hearing was noted as within normal limits in both ears at time of discharge.  Also, there were no complaints or diagnosis of tinnitus during his time in service, at least according to his STRs.  Nevertheless, service connection is still permissible in this circumstance if the evidence, on the whole, shows this condition is the result of his service.  38 C.F.R. § 3.303(d).

Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  Because tinnitus is "subjective," its existence is generally determined by whether the claimant claims to experience it.  Indeed, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In a May 2014 statement, the Veteran described exposure to "the 105 [howitzer], rifle fire, machinegun fire, as well as grenades" without hearing protection.  He then stated that ringing in his ears began during AIT [Advanced Individual Training] at Fort Sill, OK.  See also Board Hearing Tr. at 8 (describing ringing during service).

The Veteran was afforded a VA audiology examination in June 2011, during which an examiner confirmed his diagnosis of bilateral tinnitus.  However, despite noting the Veteran's report of his tinnitus having its onset during service, the examiner ultimately determined that the bilateral tinnitus was not caused by or a result of noise exposure during service.  Given his age, history of 20 years of civilian noise exposure, two years of military noise exposure, and normal hearing sensitivity noted at separation, the examiner indicated that it was less likely that the Veteran's bilateral tinnitus was related to his military noise exposure.

This opinion notwithstanding, Dr. T.T., a private audiologist, submitted an opinion in October 2012.  After discussing the Veteran's credible report of military noise exposure, as well as noting "some noise exposure" in construction after service, Dr. T.T. determined that it is as likely as not that the Veteran's tinnitus is related to both small and large arms gunfire, as well 105MM Howitzer cannon fire while serving on a gun crew in Germany.  In support of this determination, Dr. T.T. stated that the description of tinnitus is typical of veterans exposed to such trauma.  While Dr. T.T. did not review the Veteran's service treatment records, he indicated that he was able to make this statement based on the Veteran's credible history of exposure.

Here, ultimately, the Board finds the Veteran credible with regards to his claim that he has experienced persistent symptoms of tinnitus since his period of active duty service.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus symptoms to noise exposure in service, which is conceded.  He testified under oath during his hearing that symptoms of tinnitus began during his period of active duty service.  His assertion that his tinnitus symptoms began during his service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Therefore, at the very least, the evidence regarding the onset of his tinnitus is in relative equipoise, meaning as supportive of the claim as against.  Thus, affording him the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons discussed.

Service Connection for Bilateral Hearing Loss

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the probative medical evidence confirms that the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by VA regulation.  38 C.F.R. § 3.385.  See June 2011 VA Audiology Exam. Rep. (indicating that auditory thresholds in 2000, 3000, and 4000 Hz frequencies are greater than 40 decibels).  During both VA and private audiological evaluation, the Veteran has consistently reported exposure to cannons, grenades, as well as small and large arms fire, which the Board accepts as credible evidence of noise exposure in service.  The Veteran's DD Form 214 shows that he served in artillery, which is considered to have a high probable risk of exposure to high levels of noise and acoustic trauma.  Based on evidence of service in a military occupation consistent with exposure to high levels of noise and acoustic trauma, the remaining question before the Board is whether the Veteran's currently diagnosed hearing loss disability is related to his active military service.  See Watson, 4 Vet. App. at 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's STRs are unremarkable for any history, complaints, treatment, findings, or diagnosis of hearing loss.  Specifically, the Veteran's December 1966 enlistment exam and March 1968 separation exam both indicate that his hearing in both ears were within normal limits at the time.  Nonetheless, service connection is still permissible in this circumstance if the evidence, on the whole, shows this condition is the result of his service.  38 C.F.R. § 3.303(d).

The Veteran was afforded a VA audiology examination in June 2011, during which an examiner confirmed his current diagnosis of bilateral hearing loss.  The examiner ultimately concluded that the Veteran' bilateral hearing loss was not caused by or a result of his noise exposure during service.  Given his age, history of 20 years of civilian noise exposure, two years of military noise exposure, and normal hearing sensitivity noted at separation, the examiner indicated that it was less likely that the Veteran's bilateral hearing loss was related to his military noise exposure.

This opinion notwithstanding, Dr. T.T., a private audiologist, submitted an opinion in October 2012.  After discussing the Veteran's credible report of military noise exposure, as well as noting "some noise exposure" in construction after service, Dr. T.T. concluded that it is as likely as not that the Veteran's hearing loss is related to both small and large arms gunfire, as well 105MM Howitzer cannon fire while serving on a gun crew in Germany.  In support of this determination, Dr. T.T. stated that the pattern of hearing loss is typical of veterans exposed to such trauma.  While Dr. T.T. did not review the Veteran's service treatment records, he indicated that he was able to make this statement based on the Veteran's credible history of exposure.

During his May 2017 Board hearing, the Veteran described his post-service noise exposure.  Specifically, he indicated that immediately after service he worked as a "laborer carpenter", where he performed tasks such as carrying lumber and painting houses.  Board Hearing Tr. at 5.  After this job, he worked as a mechanic where he mostly changed oil on cars and pumped gas.  Id.  He stated that "the power tools and stuff were a long ways away from me.  I couldn't really hear them."  Id.

In light of the foregoing reasons and bases, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  The Veteran was exposed to loud weapons fire noises in service.  The lay and medical evidence shows that he now has bilateral hearing loss, as well as is now service-connected for bilateral tinnitus.  The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the VA examiner reached a negative conclusion with respect to the etiology of the hearing loss, the private audiologist found a positive relationship ("nexus") between the Veteran's current bilateral hearing loss and his in-service noise exposure.

In the Board's opinion, the evidence supporting a finding that the Veteran's current hearing loss is etiologically related to his military service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is also granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


